DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if Applicant is claiming the instrument and the implant. The implant is only functionally claimed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 6733504).
Lin et al discloses an orthopaedic instrument (200) comprising: a body (212) extending along a central axis (Figure 17); and first and second arms (222) extending distally from a distal portion of the body along first and second axes respectively (Figure 18), the first and second axes being transverse to the central axis (Figure 17, 18), the first and second arms (222) having first and second distal ends respectively (Figure 18), the second distal end being moveable from a first position to a second position along the second axis (Column 3, Lines 37-52), the distal ends configured to engage first and second engagement features of an implant, the first and second engagement features having first and second side walls respectively, wherein the first and second axes define a first angle therebetween such that when the first distal end is operatively coupled to a first engagement feature of the implant and the second distal end is in the second position, the second end is received in a second aperture of the implant such that the first and second distal ends are urged against the first and second side walls respectively to secure the instrument to the implant (Column 3, Lines 37-52).
Regarding claim 3, it is considered that the first and second distal ends have a dimension and is capable of use with an implant having engagement features that are greater than the distal end dimensions allowing for a non-rigid connection. 
Regarding claim 8, wherein a distal surface extending between the first and second arm is contoured (Figure 18, the area between arms 222 is contoured to match the implant).
Regarding claim 9, the body includes a grip (210) to hold the instrument.
Regarding claim 10, the first angle is less than 180 degrees (Figure 18).
Regarding claim 11, the first and second engagement feature extend through first and second aperture axes respectively, the first and second engagement feature axes defining a second angle therebetween (Figure 14).
Regarding claim 12, the first angle and the second angle are equal (Figure 17).
Regarding claim 13, the first and second side walls extend along the first and second engagement feature axes respectively (Figure 14).
Regarding claim 14, the engagement features are any of a recess, aperture, side wall, setback and groove (Figure 14).
Regarding claim 15, Lin et al. discloses an orthopaedic system comprising: an instrument (200) having a body (212) extending along a central axis, first and second arms (222) extending distally from a distal portion of the body along first and second axes respectively (Figure 17), the first and second axes being transverse to the central axis (Figure 18), the first and second arms having first and second distal ends respectively, the second distal end being moveable from a first position to a second position along the second axis (Column 3, Lines 37-52); an implant (100) having first and second apertures (106a, 106b) configured to receive the first and second distal ends respectively, the first and second engagement feature having first and second side walls respectively (Figure 14), wherein the first and second arms define a first angle (Figure 18), the first and second engagement feature define a second angle (Figure 14), the first and second angles being equal such that first and second ends are urged against the first and second side walls respectively to secure the instrument to the implant (Figure 18).

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2, 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an orthopaedic instrument comprising a body extending along a central axis, and first and second arms extending distally along first and second axes traverse to the central axis, the second arm having a distal end moveable between a first and second position so that when the first distal end is received in a first engagement feature of an implant, the second distal end is in the first potion and the instrument can be disengaged from the implant. The second arm includes a biasing element.
Furthermore, it is not disclosed a method of engaging or disengaging an implant extractor with the elements stated above and of claim 1, such that the second arm is engaged via a movable boss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775